Citation Nr: 9933900	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  99-03 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) during the period from 
January 12, 1998, to September 20, 1998, and in excess of 50 
percent beginning September 21, 1998.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945 and from April 1947 to January 1950.  This case came 
before the Board of Veterans' Appeals (Board) on appeal of an 
April 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which granted service connection for PTSD and assigned a 10 
percent evaluation effective January 12, 1998.  A May 1999 
Hearing Officer's decision granted an increased evaluation of 
50 percent for PTSD, effective September 21, 1998.  
Subsequent evidence on file reveals that the veteran desires 
to continue his appeal for an increased evaluation for PTSD.

The veteran filed a claim for entitlement to service 
connection for lung cancer due to asbestos exposure in March 
1999.  Since this issue has not been addressed by the RO, it 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the increased evaluation issue on appeal has 
been obtained.

2.  Prior to September 21, 1998, the veteran had social and 
industrial impairment due to no more than mild or transient 
symptoms which decreased work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress.

3.  Beginning September 21, 1998, the veteran's PTSD 
symptomatology has resulted in total industrial impairment.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for PTSD prior to September 21, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1999).

2.  The criteria for a 100 percent evaluation for PTSD have 
been met beginning September 21, 1998.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9411(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 10 percent for PTSD 
during the period from January 12, 1998, to September 20, 
1998, and in excess of 50 percent effective September 21, 
1998, is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Accordingly, 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the evidence of record pertaining to the history of 
the veteran's PTSD.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
recent evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

On VA psychiatric examination in April 1998, it was noted 
that the veteran used to work as a truck driver and had 
taught at a truck driving school for the ten years prior to 
his retirement in October 1997.  The veteran said that he did 
not want to talk about World War II and would leave when 
other people talk about it.  He complained of problems 
sleeping and of decreased appetite.  It was noted on mental 
status examination that the veteran was alert and oriented, 
that his speech was goal-directed, that his memory was 
intact, and that his attention and concentration were good.  
His mood was considered very good and his affect was euthymic 
except when talking about the war.  He was noted to be 
irritable and to have decreased sleep and appetite, intrusive 
thoughts, and difficulty with relationships.  PTSD was 
diagnosed.  His social and industrial impairment was 
described as mild, and his global assessment of functioning 
(GAF) score was 70.  

VA outpatient records from July to October 1998 reveal that 
the veteran complained in July of flashbacks and a severe 
startle response; the impression was PTSD symptoms.  It was 
reported when the veteran was seen on September 21, 1998, 
that he was more irritable, with decreased energy and 
appetite and difficulty sleeping.  The impression was major 
depression with anxiety and some PTSD symptoms.  It was noted 
on one occasion in October 1998 that the veteran was 
irritable and depressed and later in October that he was not 
doing well.

According to a November 1998 statement from the veteran's 
wife, the veteran had nightmares, was moody, did not want to 
go anywhere, wanted her to be with him constantly, and was 
easily irritated.

A vocational evaluation was conducted in November 1998 by a 
certified rehabilitation counselor with Comprehensive 
Occupational Preference Enterprises.  It was noted that the 
veteran had a flat affect and that he appeared to have 
difficulty concentrating and attending to the task at hand.  
The veteran indicated that the side effects of his 
medication, including medication for PTSD, caused 
considerable interference with daily functioning and that he 
was unable to provide for his own basic needs, as well as 
sleeping and interacting with others, without the medication.  
It was noted that the veteran reported severe disruption of 
daily life due to his uncontrolled emotional state, that the 
veteran exhibited anxiety and little tolerance for others 
when forced to interact in a social environment, and that 
there were frequent angry outbursts which manifested in 
verbal abuse and isolation from others.  Also noted were 
flashbacks and memory problems.  The diagnosis was PTSD, late 
onset, chronic, severe; his GAF was 40.  The counselor 
concluded that the veteran was permanently and totally 
disabled based on his physical and emotional disabilities 
resulting from PTSD, which was static and had not improved 
over the previous 5 years.

VA outpatient records from December 1998 to April 1999 reveal 
that in December 1998 it was noted that the veteran was 
sleeping better and there were no side effects from the 
medication.

On VA psychiatric examination in February 1999, the veteran 
complained of irritability, increased anger, nightmares, 
trouble sleeping, and social isolation.  He said that he made 
his wife cry frequently because of his anger and that he did 
not trust anyone, sometimes not even his wife.  Mental status 
evaluation revealed that the veteran appeared somewhat 
anxious, that his mood was depressed and his affect 
flattened, that there was no memory impairment, and that his 
insight was adequate.  The diagnosis was PTSD, mildly 
progressed.  His GAF was 55-60.  The examiner noted that the 
veteran reported more frequent and intense combat nightmares, 
social isolation, and poor control over his aggressive 
impulses.

According to an April 1999 psychological evaluation report 
from the Professional Counseling Center, the veteran was 
fully oriented and had good judgment.  He sometimes became 
very emotional during the interview and started crying.  He 
appeared to demonstrate decreased concentration and memory.  
The test results revealed someone who was mildly depressed at 
times, with limited frustration tolerance and dissatisfaction 
with his current social adjustment.  His test results 
indicated that he was excessively anxious, tense, worried, 
fearful, and agitated, with the possible presence of poor 
concentration and obsessive thoughts.  PTSD, chronic, with 
delayed onset, was diagnosed.  GAF was 38.

The veteran testified at a personal hearing at the RO in 
April 1999 that his PTSD symptomatology warrants a 100 
percent evaluation, that he has several nightmares every 
night, that he has difficulty concentrating, and that his 
symptoms are progressive.  The veteran testified at a video 
hearing conference with the undersigned in September 1999 
that his PTSD is more disabling than currently evaluated.  
The veteran's wife testified in April and in September 1999 
in support of the veteran's claim.  

Received by the Board in September 1999 are statements from 
the veteran's wife and his stepdaughter, along with a waiver 
of RO consideration of this evidence, in which the severity 
of the veteran's PTSD is noted.  The veteran's wife indicates 
that he has had extreme difficulties due to his psychiatric 
disability over the previous year.

The veteran's claim is an original claim that was placed in 
appellate status by a notice of disagreement expressing 
disagreement with an initial rating award.  The rule from 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In this case, the RO evaluated the veteran under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 for PTSD.  Under Diagnostic 
Code 9411, a 50 percent evaluation is warranted for 
psychiatric disability involving occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for 
psychiatric disability if it is productive of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
psychiatric disability if it is productive of total social 
and occupational impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130 (1999). 

The veteran complained on VA psychiatric examination in April 
1998 of insomnia, decreased appetite, irritability, intrusive 
thoughts, and difficulty with relationships.  However, it was 
noted that the veteran's mood was very good and that he had 
good concentration, no memory problem, and goal-directed 
speech.  His social and industrial impairment was considered 
mild and his GAF was 70.  The veteran complained of 
flashbacks and a severe startle response in July 1998.  This 
is the only clinical evidence involving the veteran's PTSD 
symptomatology prior to September 1998.  This evidence does 
not show occupational and social impairment due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks, or memory loss.  Consequently, because the 
disability picture for the veteran's PTSD did not more nearly 
approximate the criteria for a 30 percent evaluation from 
January 12, 1998, to September 20, 1998, an increased 
evaluation during this period is not warranted.

Beginning September 21, 1998, the evidence indicates an 
increase in PTSD symptomatology warranting an increased 
evaluation of 100 percent.  The veteran was more irritable 
and there was a decrease in his interests, energy, and 
appetite on September 21st.  He was described on one occasion 
in October 1998 as depressed and on another occasion in 
October 1998 as not doing well.  On Vocational Evaluation in 
November 1998, the veteran's affect was flat and he appeared 
to have difficulty concentrating.  The veteran indicated that 
his medication caused considerable interference with his 
daily functioning.  His GAF was only 40, and the examiner 
concluded that the veteran was permanently and totally 
disabled due to his physical and emotional disabilities 
resulting from his PTSD.  Although the February 1999 VA 
examiner reported a GAF of 55-60, the veteran reported on 
this examination more frequent and intense combat nightmares, 
social isolation, and poor control over his aggressive 
impulses.  Moreover, his GAF was 38 on psychological testing 
by the Professional Counseling Center in April 1999, at which 
time it was noted that the veteran's test results indicated 
that he had PTSD and was excessively anxious, tense, worried, 
fearful, and agitated.  Based on the above, the Board finds 
that the veteran's PTSD symptomatology, beginning on 
September 21, 1998, causes total occupational and social 
impairment.  Consequently, an increased evaluation of 100 
percent is warranted effective September 21, 1998.


ORDER

An evaluation in excess of 10 percent for PTSD from January 
12, 1998, to September 20, 1998, is denied.




An increased evaluation of 100 percent for PTSD beginning 
September 21, 1998, is granted, subject to the criteria 
applicable to the payment of monetary benefits.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

